Citation Nr: 0109237	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Evaluation of residuals of a lacrimal canalicular repair of 
the left eye, with epiphora, rated as 10 percent disabling 
from August 30, 1995.


REPRESENTATION

Appellant represented by:	Ronald M. Joseph, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1983.  (By a July 1984 decision, VA determined that the 
period from November 15, 1981, until the veteran's separation 
was service under other than honorable conditions for VA 
benefits determination purposes.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that granted a claim of entitlement to service connection 
for residuals of a lacrimal canalicular repair of the left 
eye with epiphora, and assigned a 10 percent evaluation, 
effective from August 30, 1995.  The veteran testified at a 
hearing at the RO in May 1996.  The veteran failed to appear 
at a scheduled hearing before a member of the Board in 
May 1999.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, August 30, 1995.  

Previously, this case was before the Board in July 1999 when 
it was remanded for additional development. 


FINDING OF FACT

The veteran has unilateral epiphora.


CONCLUSION OF LAW

An evaluation higher than 10 percent for service-connected 
residuals of a lacrimal canalicular repair of the left eye, 
with epiphora, from August 30, 1995, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.7, 
4.27, 4.84a (Diagnostic Code 6025) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. at 119.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether an evaluation greater than 10 percent was 
warranted for any period of time during the pendency of his 
claim.

The veteran's service-connected residuals of a lacrimal 
canalicular repair of the left eye, with epiphora, have been 
evaluated as 10 percent disabling since August 30, 1995, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6025.  (Service 
connection for the right eye has not been established.)  
Under these criteria, a 10 percent evaluation is warranted 
for unilateral epiphora (lacrymal duct, interference with, 
from any cause).  Diagnostic Code 6025.  A 20 percent 
evaluation is warranted for bilateral epiphora.  Id. 

The veteran's service medical records show that, in 
September 1981, he was struck in the left eye while playing 
football.  He suffered lacerations to the upper and lower 
eyelids with a superior and interior lacrimal canaliculus 
tear of the left eye.  He underwent a left eye lacrimal 
canalicular repair.

When examined by VA in September 1995, the veteran had 20/40-
2 corrected visual acuity in his left eye.  Corrected visual 
acuity in the right eye was 20/20.  No visual field deficit 
was noted.  The assessments were status-post surgical repair 
of the left lower puncta and canalicular with residual 
epiphora of the left eye, and anisometropia with possible 
amblyopia of the left eye.  The examiner opined that left eye 
visual acuity decrease could be either a combination of the 
above or due to either condition solely.  

VA outpatient treatment reports show that, in January 1996, 
the veteran was seen for complaints of a burning sensation in 
the left eye.  The assessment was increased tearing of the 
left nasolacrimal duct.  In March 1996, the veteran underwent 
a bilateral lower lid blepharoplasty with excision of 
prolapsed fat, lateral lid shortening, canthoplexy, and 
cantholysis.  Corrected visual acuity in the left eye was 
20/40.  In April 1996, the veteran reported that his symptoms 
were better while indoors but that he still had epiphora in 
cold, windy conditions.

At a May 1996 hearing at the RO, the veteran testified that 
he still had epiphora and his eye still burned.  He stated 
that he had to quit his last job because of his eye and that 
he had blurred vision.  

When examined by VA in June 1997, the corrected distant 
acuity in the left eye was 20/300.  Corrected visual acuity 
in the right eye was 20/20.  The assessments included no 
organic cause for decreased acuity in the left eye.  

The Board noted in its July 1999 remand that the medical 
evidence of record contained conflicting information 
regarding the nature of the left eye symptomatology 
associated with the veteran's service-connected disability.  
38 C.F.R. § 3.326 (2000).  Specifically, the Board pointed 
out that, since the medical evidence raised a question 
regarding the visual acuity in the left eye and the extent of 
any decreased visual acuity that was a residual of the 
repair, a new examination would be helpful in reconciling the 
seeming conflict between certain medical findings and 
conclusions.  38 C.F.R. § 19.9 (2000).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).  In its remand, the Board requested 
that an ophthalmologist note all left eye pathology and 
specifically render an opinion as to what left eye disability 
besides epiphora could be related to the lacrimal canalicular 
repair. 

The record, however, indicates that the veteran failed to 
report for a scheduled VA examination in July 2000.  With 
respect to that examination, it should be pointed out that, 
the rating decision appealed by the veteran was the original 
rating for left eye disability, see Fenderson, supra, and as 
such was the result of an original compensation claim.  This 
is significant because the provisions of 38 C.F.R. § 3.655 
require the adjudication of any original claim based on the 
available evidence of record when the claimant fails to 
report for a VA examination.  38 C.F.R. § 3.655(b) (2000).  
Accordingly, the Board must decide this matter without the 
advantage of evidence that might have been obtained and 
subsequent action by the RO had the veteran reported for the 
examination scheduled in July 2000.

In doing so, the Board notes that the record contains a 
letter from the VA Medical Center, dated in July 2000, 
informing the veteran that he had a VA examination scheduled 
in July 2000.  The provisions of 38 C.F.R. § 3.655 were also 
provided to the veteran in a December 2000 supplemental 
statement of the case, which further informed the veteran 
that he had failed to report for a VA examination scheduled 
in July 2000 and that evidence from this examination that 
might have been material to the outcome of his claim could 
not be considered.  No response was received from the 
veteran.

The record also indicates that the veteran and his 
representative were given the opportunity to supplement the 
record on appeal.  In an October 1999 letter to the veteran, 
the RO requested that the veteran provide information 
regarding any evidence of treatment for his left eye 
disability since April 1996.  The RO also informed that 
veteran that a VA examination would be scheduled.  The 
October 1999 letter was also sent to the veteran's 
representative, a private attorney.  In a February 2000 
letter to the veteran, the RO informed the veteran that no 
response to the October 1999 letter had been received.  
Again, the RO requested that the veteran provide information 
regarding any evidence of treatment for his left eye 
disability since April 1996.  In a February 2000 letter to 
the veteran's attorney, the RO informed the attorney that no 
response had been received to the RO's request for evidence.  

Based on the evidence of record, the Board finds that an 
evaluation higher than 10 percent for left eye disability, 
from August 30, 1995, is not warranted.  To warrant a higher 
evaluation of 20 percent, bilateral epiphora must be shown.  
A review of the record indicates that the veteran's right eye 
is not service-connected.  Therefore, a higher evaluation is 
not warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6025 
(2000).  

As for problems other than epiphora, the Board notes that the 
RO has limited its rating to that provided for in Diagnostic 
Code 6025.  Although the Board earlier sought evidence on the 
question of whether the veteran experienced any disability 
other than epiphora that could be attributed to service-
connected disability, the rating action by the RO does not 
contemplate a rating based on other residual debility.  
Consequently, because the veteran failed to report for the 
scheduled VA examination, and because the RO has not 
specifically treated other difficulties such as impaired 
vision as service-connected residuals of the lacrimal 
canalicular repair, the Board's jurisdiction is limited to 
whether a higher rating is warranted for the disability that 
has been clearly service connected-epiphora.  

Based upon a review of the entire record, especially the 
evidence showing the extent of disability since 
August 30, 1995, the Board finds that there is no basis for 
awarding an evaluation higher than 10 percent at any time 
during the pendency of this claim.  Fenderson, supra; 
Diagnostic Code 6025.  

The Board recognizes that there has been a significant change 
in the law during the pendency of this appeal.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Nevertheless, it is the Board's conclusion 
that the new law does not prevent the Board from addressing 
the veteran's claim on the merits.  The is so because, when a 
claimant fails to report for a VA examination to be conducted 
in conjunction with an original compensation award, the 
provisions of 38 C.F.R. § 3.655 require the Board to 
adjudicate the claim based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2000).  The Board may not do 
otherwise.  Id.  


ORDER

An evaluation higher than 10 percent for residuals of a 
lacrimal canalicular repair of the left eye, with epiphora, 
from August 30, 1995, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

